'(
                                                (
                                                (
                                                (
    '(1\7
                                                (
                                                (
                                                    1
                                                (
                                                (
                                                (
                                                (
                                                (

                                                (




s~~~fs~_:___L__psfss:sLitL vz~~ ~
                 rL       ~
                                    £1 ~: ft7
                                     .
                                         4

                                          7s